Citation Nr: 0405773	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  03-21 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
including as secondary to a service-connected left leg 
disability. 

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1943 to June 1948.  
His claims come before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A motion to advance this case on the Board's 
docket has been granted under the authority of 38 U.S.C.A. § 
7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003).

This case is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if they are required to take further 
action.


REMAND

The veteran seeks service connection for a back disorder, a 
TDIU, and special monthly compensation based on the need for 
regular aid and attendance or by reason of being housebound.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003), are 
applicable to the veteran's claims.  They provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

Under 38 U.S.C.A. § 5103A (West 2002), VA's duties include 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, for 
the reasons that follow, additional development in the form 
of several examinations is necessary before the Board can 
decide the veteran's claims.

First, the veteran asserts that his back disorder is related 
to his service-connected left leg disability, or 
alternatively, to his period of active service, including his 
in-service car accident.  In May 2003, the RO afforded the 
veteran a VA spine examination, during which the VA examiner 
opined that the veteran's in-service car accident, which 
occurred when the veteran was on his way to the military 
base, and military service did not cause his current back 
problems.  The examiner also opined, however, that the 
accident may have exacerbated an underlying predisposition 
for developing lumbosacral degenerative arthritis and back 
pain.  The examiner did not provide a rationale to support 
such opinion.  Nor did the examiner comment on the existence 
of a relationship between the veteran's claimed back problems 
and his service-connected left lower extremity.  As such, a 
remand is necessary so that the RO can afford the veteran 
another examination, during which an examiner can provide a 
clarifying opine at to whether it is at least as likely as 
not that the veteran's current back disorder is related 
directly to his period of active service, or whether such is 
proximately due to or the result of his service-connected 
left leg disability, and if not, whether any increase in the 
severity of his current back disorder is proximately due to 
or the result of his service-connected left leg disability.  

Second, as the veteran's representative pointed out in a 
Written Brief Presentation dated February 2003, the RO has 
not obtained a medical opinion addressing whether the 
veteran's service-connected disabilities, in and of 
themselves, render the veteran unemployable and/or 
housebound, or result in the need for regular aid and 
attendance.  In this regard the Board acknowledges the May 
2003 VA examination report, which notes that the veteran 
requires the daily personal health care services of a skilled 
provider without which the veteran would require hospital, 
nursing home or other institutional care.  However, in so 
concluding, the VA examiner considered all of the veteran's 
many disabilities, including those that are nonservice-
connected.  Given the foregoing, the Board believes that, on 
remand, the RO should afford the veteran VA examinations of 
his service-connected disabilities, during which examiners 
can provide a clear opinion, based on consideration of the 
veteran's actual service-connected disability status, as to 
whether it is at least as likely as not that the veteran's 
service-connected disabilities, alone, are sufficiently 
severe as to hinder the veteran's ability to obtain and 
retain employment, to result in the need for regular aid and 
attendance, and/or to render him housebound.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Although in November 2002 the RO sent the veteran a letter 
notifying him of VA's newly expanded duties to notify and 
assist, the RO did not acknowledge the claims now on appeal 
in that letter or provide the veteran all information 
necessary to satisfy VCAA's notification provisions and 
recent case precedent.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2003).  It is thus necessary on 
remand for the RO to send the veteran another letter 
informing him of the evidence needed to support his claims, 
explaining to him whether he is responsible for submitting 
such evidence or whether VA will obtain and associate such 
evidence with the claims file, and advising him to provide 
all evidence in his possession that pertains to his claims.  

Accordingly, this case is REMANDED for the following:

1.  VA should afford the veteran a VA 
examination of his back.  VA should notify 
the veteran that if he does not attend the 
scheduled examination, his failure to do 
so might adversely affect his service 
connection claim.  The purpose of such an 
examination is to determine the etiology 
any back disorder shown to exist.  VA 
should forward the claims file to the 
examiner and review of such should be 
noted in the written examination report.  
Following examination, during which all 
indicated tests are performed, the 
examiner should:  

a) diagnose all back disorders shown 
to exist; 

b) opine whether each disorder is at 
least as likely as not related to the 
veteran's period of active service, or 
proximately due to or the result of his 
service-connected left leg disability, and 
if not, whether any identified back 
disorder increased in severity due to the 
veteran's service-connected left leg 
disability; and

	c) provide detailed rationale, with 
specific references to the record, for 
all findings and conclusions.  

2.  VA should afford the veteran a VA 
examination of his service-connected 
disabilities.  These disabilities have 
been characterized as:  left leg above 
knee amputation result of fracture of the 
femur with malunion and shortening 
associated with deformity left femur, 
secondary to fracture with 11/2 inch 
shortening; right knee replacement 
associated with left leg above knee 
amputation result of fracture of the 
femur with malunion and shortening; left 
hip disability associated with left leg 
above knee amputation result of fracture 
of the femur with malunion and 
shortening; right ankle disability 
associated with left leg above knee 
amputation result of fracture of the 
femur with malunion and shortening; right 
hip disability associated with left leg 
above knee amputation result of fracture 
of the femur with malunion and 
shortening; healed fracture of the 
mandible; and donor site bone graft, left 
fibula.  

VA should notify the veteran that if he 
does not attend the scheduled 
examination, his failure to do so might 
adversely affect his claims for a TDIU 
and special monthly compensation.  The 
purpose of this examination is to 
determine the nature and severity of all 
manifestations of the veteran's service-
connected disabilities.  VA should 
forward the claims file to the examiner 
and review of such should be noted in the 
written examination report.  Following 
examination, during which all indicated 
tests are performed, the examiner should:

	a) Identify the nature and severity 
of all manifestations of the veteran's 
service-connected disabilities;  

b) Opine whether those disabilities, alone, 
are sufficiently severe as to hinder the veteran's 
ability to obtain and retain employment, result in 
the need for regular aid and attendance, and/or to 
render the veteran housebound.

c) Provide detailed rationale, with 
specific references to the record, for 
all findings and opinions.  In this 
regard, the examiner is requested to 
include a discussion as to nature of 
limitations resulting from the veteran's 
service-connected disabilities, 
particularly as relate to any 
interference in the performance of daily 
activities and/or occupational 
environments/tasks.

3.  VA should then review the examination 
reports to ensure that they comply with 
the previous instructions.  If either 
report is deficient in any regard, VA 
should undertake the requisite corrective 
action.  

4.  Thereafter, VA should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran of 
the evidence needed to support his claims, 
explaining to him whether he is 
responsible for submitting such evidence 
or whether VA will obtain and associate 
such evidence with the claims file, and 
advising him to provide all evidence in 
his possession that pertains to his 
claims.  VA should afford the veteran an 
opportunity to respond to this notice by 
submitting evidence or information or by 
identifying evidence to be obtained and 
take any appropriate follow-up steps to 
assist the veteran in obtaining all 
identified evidence.

5.  Once all development is completed, VA 
should readjudicate the veteran's claims 
based on a consideration of all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto.  Thereafter, subject to current 
appellate procedure, VA should return 
this case to the Board for further 
consideration, if in order.

The purposes of this REMAND are to obtain additional medical 
information and to afford the veteran due process of law.  No 
inference should be drawn regarding the ultimate disposition 
of these claims.  The veteran is free to submit any 
additional argument or evidence he wishes to have considered 
in connection with his appeal; however, he is not required to 
act unless he is otherwise notified.  Kutscherousky v. West, 
12 Vet. App. 369, 372 (1999).



The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



	                  
_________________________________________________
J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


